Opinion issued July 31, 2003










In The
Court of Appeals
For The
First District of Texas
____________

NO. 01-03-00433-CR
____________

THEODOMUS YOUNG, Appellant

V.

THE STATE OF TEXAS, Appellee



On Appeal from the 338th District Court
Harris County, Texas
Trial Court Cause No. 923385



MEMORANDUM  OPINION
	Appellant, Theodomus Young, was convicted by a jury of aggravated
robbery, and sentenced to confinement for five years.  He was sentenced on March
21, 2003.  No motion for new trial was filed.  The deadline for filing notice of appeal
was therefore  Monday, April 21, 2003, because the thirtieth day after sentencing fell
on a weekend.  Tex. R. App. P. 4.1(a), 26.2(a)(1).
 Appellant's pro se notice of appeal was deposited in the mail on April 23,
2003, according to the postmark on the copy of the envelope included in the clerk's
record.  Because the notice of appeal was mailed after the filing deadline, it did not
comply with Rule 9.2 of the Texas Rules of Appellate Procedure, the "mailbox rule." 
See Tex. R. App. P. 9.2(b).  Although the notice of appeal was filed within the 15-day
time period for filing a motion for extension of time to file notice of appeal, no such
motion for extension of time was filed.  See Tex. R. App. P. 26.3.
	The Court of Criminal Appeals has expressly held that, without a timely-filed notice of appeal or motion for extension of time, we cannot exercise jurisdiction
over an appeal.  Slaton v. State, 981 S.W.2d 208, 209-10 (Tex. Crim. App. 1998);
Olivo v. State, 918 S.W.2d 519, 522 (Tex. Crim. App. 1996); Kessinger v. State, 26
S.W.3d 725, 726 (Tex. App.--Fort Worth 2000, pet. ref'd).  Specifically, the court
declined to adopt the more liberal approach taken by the Texas Supreme Court in
Verburgt v. Dorner, 959 S.W.2d 615, 617 (Tex. 1997).  Olivo, 918 S.W.2d at 522-25;
Kessinger, 26 S.W.3d at 726.
	Because no motion for extension of time to file the notice of appeal was
filed in this case, we must dismiss the appeal for lack of jurisdiction.

	It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack, and Justices Alcala and Higley.
Do not publish.  Tex. R. App. P. 47.2(b).